Citation Nr: 1213909	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-11 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to November 13, 2008 and 70 percent disabling as of November 13, 2008.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 Decision Review Officer (DRO) decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 10 percent.  A January 2009 statement of the case later assigned a 70 percent rating for this disability, effective November 13, 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim as well as a claim for service connection for a right knee disability in June 2010.  An October 2011 rating decision granted service connection for a right knee disability and assigned an initial rating.  A notice of disagreement objecting to this assigned rating has not been received and this claim is no longer before the Board for its consideration.


FINDINGS OF FACT

1.  Prior to January 30, 2008, the Veteran's PTSD manifested as depression, anxiety, suspiciousness, irritability, nightmares and consistent sleep difficulties; there was no evidence of a flattened affect, circumstantial speech, difficulty in understanding complex commands, short and long term memory impairment, impaired judgment, impaired abstract thinking or difficulty establishing or maintaining effective work and social relationships.

2.  As of January 30, 2008, the Veteran's PTSD manifested as grossly inappropriate behavior, intermittent inability to perform activities of daily living, intermittent disorientation to time and place, memory loss and total social and occupational impairment; there was no evidence of hallucinations or delusions.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent prior to January 30, 2008 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

2.  The criteria for an initial rating of 100 percent beginning on January 30, 2008 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.        §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  A December 2009 response from the Social Security Administration indicated that there were no medical records on file or that they were unable to locate the Veteran's medical records.  The April 2007 VA examiner did not indicate a review the Veteran's claims file.  However, a VA examination is not rendered inadequate merely because an examiner did not review the claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.) 

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2010, the Board remanded the instant claim to allow the agency of original jurisdiction (AOJ) to consider additional evidence that had been received after the issuance of the July 2009 supplemental statement of the case (SSOC).  The AOJ considered such evidence and issued a SSOC was issued in October 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

A March 2007 VA treatment note reflected the Veteran's reports of sleeping approximately five hours per night, of having nightmares three times per week, of becoming easily irritable, that he had experienced a personality change and hypervigilance.  His other symptoms included feeling a loss of pleasure, a loss of happiness, a loss of intimacy, a loss of interest with sadness and feelings of helplessness.  Due to his irritability and anger, he was self isolating.  Tension in social situations, feeling uncomfortable in crowds, anxiety or panic attacks were denied.  Mental status examination found his attitude to be cooperative, his affect to be worrisome, his mood to be mildly anxious and his speech to be normal with a slight tremor of the hands.  Thought processes, memory, cognitive function, abstraction, judgment and insight were intact.  There were no hallucinations or delusions present and suicidal and homicidal ideations were denied.  A GAF of 55 was assigned.

A March 2007 VA social work treatment note reflected the Veteran's complaints of anxiety and difficulty sleeping due to racing thoughts.  He had been working part-time since his service discharge but also took care of his grandparents, who had Alzheimer's.  He was divorced and was currently living with his fiancé.  Mental status examination was consistent with the previous March 2007 examination.  Following this examination, a diagnosis of PTSD was made and a GAF of 55 was assigned.

A VA psychiatrist prescribed the Veteran medication to treat his PTSD symptoms in March 2007.  The provider noted that the Veteran appeared to have symptoms of mild PTSD.

An April 2007 VA general medicine examination reflected the Veteran's reports of anger, having a quick temper, anxiety and insomnia.  Mental status examination found no low concentration level, confusion or anxiety.  He was noted to be very talkative, very pleasant and have good eye contact.  Following this examination, no diagnoses were made.

An April 2007 VA social work treatment note reflected the Veteran's reports of feeling uncomfortable in crowds and that he was always considering his safety and an exit.  Mental status examination found his attitude to be cooperative, his motor activity calm, his affect worrisome, his mood mildly depressed and his speech normal.  Thought processes, cognitive function, abstraction, memory, judgment and insight were intact.  He was fully oriented without delusions and hallucinations.  There were no suicidal or homicidal ideations.

A May 2007 VA psychiatric treatment note indicated that the Veteran continued to struggle with mild to moderate PTSD symptoms that were not yet improving with medication or counseling.

An August 2007 VA treatment note reflected the Veteran's reports of doing somewhat better but that the past two weeks had been difficult due to a funeral of a distant relative and the possible recurrence of his girlfriend's cervical cancer.  His sleep had been "ok" with medication, his appetite had been "ok" and his irritability had somewhat increased.  Other symptoms included violent nightmares, an increased startle response, some avoidance and increased daytime arousal although daytime flashbacks had not been so prominent.  Mental status examination found him alert, oriented and interactive with a relatively neutral mood and affect.  There was not any indication of disturbances of thought process, thought content or cognition.  Insight and judgment were intact.  A GAF of 58 was assigned and the provider noted that the Veteran had been maintaining a reasonable functional level with some active PTSD symptoms.

A December 2007 VA psychiatry treatment note reflected the Veteran's reports of continued difficulty with irritability and temper control.  His sleep and appetite were poor while his irritability was high to the point that he worried it may jeopardize his marital relationship.  Mental status examination was consistent with past examinations and a GAF of 55 was assigned.  The provider noted that the Veteran continued to struggle with mood instability and irritability although symptoms remained somewhat non-specific and suggested that personality factors may be contributing to these symptoms.

In a January 30, 2008 VA psychiatric evaluation, the Veteran reported psychiatric symptoms consistent with his past reports and also reported flashbacks.  He had been married for three months and described the relationship as rocky due to financial stress and his angry outbursts.  The prescribed medications had somewhat helped his symptoms.  Suicidal or homicidal ideations were denied.  Mental status examination found him somewhat reserved and not spontaneous but noted that he felt more at ease as time went on.  He was "somewhat guarded and cunning most of the time" but maintained his composure.  He was also fidgety and nervous, had a low threshold for anxiety and frustration, and there was increased psychomotor activity.  Speech was a little pressured and rambling but goal directed.  There were no loose associations of ideas, delusional ideas, a thought disorder or hallucinations.  Affect was depressed, mood was low and his capacity for impulse control was somewhat compromised.  He was oriented but always guarded on cognitive functioning examination.  There was "no memory for remote or recent events" and he had some insight regarding his problems.  Judgment was fair.  Following this examination and a review of the Veteran's claims file, a diagnosis of an anxiety disorder not otherwise specified (NOS) with features of acute grief, bouts of depression and features of PTSD was made.  A current GAF of 65 and a GAF of 75 in the past year were assigned.

A March 2008 VA psychiatric treatment note indicated that the Veteran's appetite remained limited, that he lost a bit of weight and that his temper remained problematic.  He kept busy running a bar that he opened.  Mental status examination was consistent with previous examinations and a GAF of 62 was assigned.  The provider noted that the Veteran was doing well without the regular use of antidepressant or anti-anxiety medications.

In a November 2008 statement, the Veteran wrote that he was always tired as it took him several hours to fall asleep and that he often wakes up due to nightmares.  He had social anxiety and averaged five days per month when he was unable to leave his house.  He had no appetite and felt nauseous, resulting in an approximately 45 pounds of weight loss.  He had memory problems as he forgot to maintain his personal hygiene, had difficulty remembering people's names and forgot how to mix drinks while working at his bar.  The vast majority of the time he felt numb, angry, helpless and frustrated.  He had occasional flashbacks and took up woodworking and music as an outlet for his anger.  He had a difficult time keeping friends due to his lack of trust in people and he was worried that his wife would leave him.

A November 2008 statement from the Veteran's current wife described the Veteran's symptoms since they met following his second deployment.  She detailed an incident just before their wedding in which they argued and he physically assaulted her; he had no memory of the incident the following day.  She also detailed other incidents in which he physically assaulted her.  In February, he threatened to commit suicide by placing a gun in his month.

A November 13, 2008 VA psychological examination reflected the Veteran's reports of always being angry, that he screamed at his wife, that he had violent outbursts that included breaking things and panic attacks.  He denied having friends, had no interest in seeing family members and had minimal contact with his extended family members.  Homicidal and suicidal thoughts were denied.  He reported that he had not showered in six days and that his teeth were decaying.  Recreational activities included playing guitar, woodworking and taking care of his dog.  He attempted suicide in February 2008 and had a history of assaultiveness towards his wife.  Other symptoms included social isolation, limited interest in life and memory difficulties.  Mental status examination found his speech to be unremarkable, his attitude cooperative, his affect blunted and his appearance to be clean and casually dressed.  Psychomotor activity was lethargic and fatigued.  Mood was anxious, hopeless and depressed.  Attention and orientation were intact.  Thought processes were racing and thought content included a preoccupation with one or two topics as well as rumination.  He understood the outcome of his behavior and understood that he had a problem.  There were no delusions or hallucinations.  He engaged in ritualistic and obsessive behavior such as using a security camera to check the front door and scan the yard, despite living in a safe neighborhood.  Memory was mildly impaired in that he could not remember the names of his friends, his high school years, directions to places he has been or drink orders.  A markedly diminished interest in significant activities was also noted.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  Although the Veteran maintained employment as a bar owner, his wife did the majority of the work and they had plans to sell the business.  It was also noted that the Veteran stopped taking medications and ended his treatment at VA.

A December 2008 VA social work treatment note indicated that the Veteran presented with an inability to care for his basic personal hygiene and activities of daily activity when not under the influence of marijuana.  His sense of judgment was compromised by his acute psychiatric symptoms and by frequently being under the influence of marijuana.  The provider noted that the Veteran did not appear to be overly anxious during the session and his appearance was appropriate for the weather and situation with no noted problems with personal hygiene.  Virtually no insight into his problems was found and a GAF of 53 was assigned.

A February 2009 VA social work note reflected the Veteran's reports of wanting to strike a process server that had served him with a lawsuit.  He did not hit the process server but rather just yelled at him.

A March 2009 letter from A. R., the Veteran's wife's friend, described the Veteran's psychiatric symptoms, including unusual amounts of anxiety, becoming easily overwhelmed and lashing out.  His wife had confided in her that he had attempted suicide and had physically assaulted her.  She described his inability to function properly at work, including having violent outbursts with employees and customers.

 A June 2009 VA social work treatment note reflected the Veteran's reports of needing to control his anger.  He had two incidents during a recent vacation in which he felt this anger but did not hit anyone.

In an August 2009 VA treatment note, the Veteran's wife described a recent incident in which the Veteran drove erratically to a store and appeared to be "zoned out."  He began to scream at her after parking the car and other individuals in the parking lot called 911.  She stated that he "slipped from reality" during this episode.

A December 2009 VA psychological examination reflected the Veteran's reports that his psychiatric symptoms caused him to not participate in life and that his major complaint was that he overreacted and "black[ed] out."  He had no memory of his aggressive or even violent actions but reported that he gets extremely nasty verbally and threw things.  Hallucinations were denied but he continued to have suicidal thoughts.  Severe panic attacks which occurred any time he tried to go into public and constant, severe depression were reported.  He had been unable to complete his college education online and had been unable to work with other people.  He described his current marriage as extremely successful but had no social outlet, hobbies or interest.  His wife confirmed that he spent his whole time alone in the basement that was kept dark and reported that he looked like a "lunatic" during his black-out episodes.  She also reported that his anxiety has gotten so severe that he cannot accompany her places as he was no longer able to sit in the car and wait for her.  Both the Veteran and his wife agreed that his ability to control is impulsiveness was extremely impaired.

Mental status examination conducted during the December 2009 VA examination found the Veteran to be agitated and nervous demeanor.  Speech was monotone with emotional speech later.  The provider described him as strident and insistent in one moment while at the next moment being completely devoid of animation but that he will later become agitated with pressured speech.  There were no psychotic processes present.  While he was oriented during the examination, his wife reported that at least once per month he did not know where he was.  There were significant deficits in his memory as he lost track of daily events and what he was doing.  Following this examination and a review of the Veteran's claims file, a GAF of 49 was assigned.  The examiner opined that the Veteran exhibited total occupational and social impairment due to his PTSD.

In a February 2010 statement, the Veteran wrote that he had a panic attack every time the telephone rang and that he only initiated contact with his immediate family.  He had been physically abusive to his wife and he was verbally abusive and physically intimidating to customers while working.  He was only able to attend college for eight months and his wife handled most the daily business such as paying the bills.  His personal hygiene had suffered in that he has taken only 30 to 40 showers in the past year and his teeth were discolored.

A July 2010 VA social work treatment note indicated that a GAF of 58 had been assigned.

A July 2010 VA social work treatment note described the Veteran's use of a service dog to take the focus off of him in public places and help to relieve his anxiety.

A July 2010 VA research study progress note summarized the findings of a recent neuropsychological assessment.  All of the Veteran's cognitive (attention, memory, problem solving) scores were within normal limits for his age, including immediate and delayed memory.  His responses to mood and psychological questionnaires suggested a severe level of depression, moderate to severe symptoms of anxiety and prominent PTSD symptoms.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 30 percent rating for the period prior to January 30, 2008 under the general formula for rating mental disorders.  The clinical evidence reflects his reports of depression, anxiety, suspiciousness, irritability nightmares and consistent sleep difficulties.   He initially worked part-time at a retail store after service discharge and reported assisting his grandparents.  Later, he purchased a bar and began working full-time running the establishment.  His judgment and insight were consistently found to be intact on examination and there were no impairments to thought processes.  His GAFs from this period ranged from 55 to 58, suggesting moderate symptoms.  Carpenter, supra.  A rating in excess of 30 percent is not warranted as the clinical evidence is negative for, and the Veteran has not alleged, panic attacks, difficulty in understanding complex commands, memory impairment, impaired judgment, impaired abstract thinking or a flattened affect.  38 C.F.R. §§ 4.125, 4.130, 9411.

The Veteran's condition significantly worsened as of January 30, 2008.  This January 2008 VA examination noted his angry outbursts and indicated that there was "no memory" for recent or remote events.  The Veteran's wife reported in a December 2009 VA examination that he did not know where he was on at least one occasion per month and described an incident in which he became disoriented and angry while driving in August 2009.  In a November 2008 statement, the Veteran's wife detailed the Veteran's February 2008 suicide attempt and described several instances in which he physically assaulted her.  These incidents suggest grossly inappropriate behavior and at least intermittent disorientation to time and place.  His February 2008 suicide attempt coupled with his history of physically assaulting his wife suggest, at a minimum, intermittent danger of hurting himself or others.  The Veteran subjectively reported that his personal hygiene had suffered and a December 2008 social work note confirmed that he had an inability to maintain basic personal hygiene.  The December 2009 examiner also found that the Veteran's symptoms amounted to total social and occupational impairment.  The Board notes that the Veteran's subjective reports of memory loss and the January 2008 VA examination findings of "no memory" for recent and remote events were not supported by the July 2010 neuropsychiatric findings of cognitive scores within the normal range.  

His assigned GAFs ranged from 49 to 65, suggesting a range of mild to serious impairment.  Carpenter, supra.  Although the Veteran's did not manifest all symptoms of a total rating, as the clinical evidence was negative for hallucinations and delusions and his subjective reports of memory impairments were not confirmed on objective testing in July 2010, his symptoms most closely approximated a total rating as of January 30, 2008.  38 C.F.R. §§ 4.7, 4.125, 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested as depression, anxiety, suspiciousness, irritability nightmares and consistent sleep difficulties prior to January 30, 2008.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he has not alleged missing work due to his PTSD.  Hence, referral for consideration of an extra-schedular rating is not warranted.  Consideration of an extra-schedular rating beginning on January 30, 2008 is also not warranted as the Veteran has been awarded a total rating as of that date.

The Veteran was employed on at least a part-time at a retail store basis prior to January 30, 2008; there is no indication that he worked on a less than full-time basis due to his service connected disabilities and the record has suggested that he spent time assisting with the care of his grandparents.  He also reported in an August 2009 Application for Increased Compensation Based Upon Individual Unemployability (VA Form 21-8940) that he began working full time as bar owner in October 2007.
Consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted prior to January 30, 2008.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  Consideration of TDIU beginning on January 30, 2008 is not required as the Veteran has been granted of a total rating as of that date.










(CONTIUNED ON NEXT PAGE)

ORDER

Entitlement to an initial 30 percent rating for PTSD prior to January 30, 2008 is granted.

Entitlement to an initial 100 percent rating for PTSD beginning on January 30, 2008 is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


